Citation Nr: 9932546	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  96-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Basic eligibility of the appellant to receive benefits under 
the Restored Entitlement Program for Survivors (REPS), Pub.L. 
No. 97-377, Title I, § 156, 96 Stat. 1920 (1982).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant is the unremarried widow of a deceased veteran 
who had active air service from October 1969 to December 1972 
and active naval service from July 1976 to August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Seattle Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died in July 1993 due to non-small cell 
carcinoma of the lungs which had its onset in approximately 
February 1992.  

2.  The appellant is his surviving spouse.  

3.  The veteran did not die from a service-connected 
disability incurred or aggravated in service before 
August 13, 1981.  


CONCLUSION OF LAW

Basic eligibility of the veteran's surviving spouse to 
receive REPS benefits is not established.  PL 97-377, § 156, 
96 Stat. 1920 (1982); 38 C.F.R. § 3.812 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this appeal, the appellant seeks REPS benefits which are 
only legally available to the survivors of "a member or 
former member of the Armed Forces who died on active duty 
before August 13, 1981, or died from a service-connected 
disability incurred or aggravated [in service] before such 
date."  § 156 of PL 97-377; see also 38 C.F.R. § 3.812(a)(1).  

The appellant's deceased spouse, the veteran, died in July 
1993.  He was not serving on active duty at the time, having 
been medically retired from active naval service in August 
1992.  According to the official Certificate of Death, the 
cause of the veteran's death was non-small cell carcinoma of 
the lungs which had its onset approximately one year prior to 
his death.  No contributory causes of death were listed on 
the official death certificate.  

The Certificate of Death is generally consistent with the 
service medical records, which first disclose a right hilar 
mass on chest X-ray studies taken in late February 1992.  A 
Medical Evaluation Board which reviewed the veteran's case in 
June 1993, just prior to his medical retirement from service, 
also concluded that his lung cancer had its onset in 
approximately February 1992.  

The appellant has been awarded Dependency and Indemnity 
Compensation benefits based upon the RO's determination that 
the veteran died of a service-connected disability (i.e., 
that his fatal lung cancer was incurred in service in 
approximately February 1992).  However, it is apparent from 
the evidence summarized above that the veteran did not die of 
disability (i.e., lung cancer) incurred or aggravated in 
service prior to August 13, 1981.  

The appellant has argued that the veteran's fatal lung cancer 
was caused either by exposure to asbestos in 1977-78, or by 
tobacco abuse dating from approximately 1970 onwards, both of 
which were also noted by the military Medical Evaluation 
Board.  She has also argued that earlier symptoms, such as 
shortness of breath and reduced exercise tolerance, may 
represent the onset of the veteran's fatal lung cancer.  
However, even if true (and neither the Medical Evaluation 
Board nor any other competent medical authority has 
specifically linked the veteran's fatal lung cancer to 
asbestos exposure or tobacco abuse, or to any date of onset 
on or before August 13, 1981), this would be insufficient to 
establish basic eligibility to REPS benefits under the 
controlling law and regulations.  These require that the 
actual cause of death, in this case lung cancer, must have 
been present on or before August 13, 1981.  This threshold 
legal eligibility requirement has not been satisfied in the 
present case, and the appeal must therefore be denied.  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

